 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JEROME CEASAR ALVERTO ,
 8
                                    Plaintiff,              Case No. C18-1380-BJR
 9
            v.                                              ORDER DENYING MOTION TO
10                                                          STAY MOTION FOR SUMMARY
     MICHELLE HENDERLING, et al.,                           JUDGMENT (DKT. 32)
11
                                    Defendants.
12
            On August 3, 2019, plaintiff moved for summary judgement. Dkt. 26. Defendants
13
     responded, dkts. 28-30, and on September 4, 2019, the Court issued a report recommending
14
     summary judgment be denied. Dkt. 31. Plaintiff filed objections to the report on September 7,
15
     2019, dkt. 34, and moved to stay his summary judgment motion. Dkt. 32.
16
            In this case, plaintiff alleges defendant Henderling retaliated against him and the
17
     retaliation included a “kite” stating “Who cares, No one cares. Mistakes happen.” Henderling
18
     denies writing the kite and claims it is a fabrication. Dkt. 29. Plaintiff moves to stay so he can
19
     obtain the “original” kite in question. Dkt. 32. Plaintiff thus seeks a stay to engage in discovery.
20
     However, on June 6, 2019, the Court issued a scheduling order directing discovery be completed
21
     by September 17, 2019. Dkt. 24. The record does not indicate plaintiff has attempted to discover
22
     the original kite in question, or timely move to extend the time for discovery. Because there is no
23
     indication plaintiff has ever attempted to discover the original copy, and the time to complete

     ORDER DENYING MOTION TO STAY MOTION FOR SUMMARY
     JUDGMENT (DKT. 32) - 1
 1 discovery has now lapsed, the Court ORDERS:

 2        (1) The motion to stay plaintiff’s own summary judgment motion, Dkt. 32, is DENIED.

 3        (2) The Clerk of Court shall provide a copy of this Order to plaintiff.

 4      DATED this 7th day of October, 2019.

 5

 6                                                     A
                                                       BRIAN A. TSUCHIDA
 7                                                     Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING MOTION TO STAY MOTION FOR SUMMARY
     JUDGMENT (DKT. 32) - 2
